Citation Nr: 9929785	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  92-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right index finger injury.

2.  Entitlement to service connection for a right lower 
extremity disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Army from September 
1968 to February 1977; and he served in the Army Reserve from 
January 21, 1980 to January 20, 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1991 RO decision which denied the 
veteran's claims of service connection for residuals of a 
right index finger injury and a right lower extremity 
disorder.  The Board remanded the case to the RO in January 
1993, April 1994, and June 1996 for further development.  The 
case was forwarded to the Board in February 1999.


FINDINGS OF FACT

1.  A chronic right index finger disorder was not manifested 
during service; postservice continuity of symptoms is not 
demonstrated; and any current right index finger disorder 
began after service and was not caused by any incident of 
service.

2.  A chronic right lower extremity disorder was not 
manifested during service; postservice continuity of symptoms 
is not demonstrated; and any current right lower extremity 
disorder began after service and was not caused by any 
incident of service. 

CONCLUSIONS OF LAW

1.  Residuals of a right index finger injury were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

2. A right lower extremity disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When the veteran was examined for enlistment in August 1968, 
no pertinent abnormalities were noted.  On an associated 
medical history form, it was reported he had previously 
sustained a fracture of the little finger of his right hand.  

In May 1973, June 1974, and February 1976, the veteran 
underwent routine physical examinations and neither a right 
index finger disorder nor a right lower extremity disorder 
was indicated.

An October 1976 medical history form shows that the veteran 
reported having broken bones, a "trick" or locked knee, and 
swollen or painful joints. 

A January 1977 separation examination report shows that the 
veteran's upper and lower extremities and his musculoskeletal 
system were normal; no pertinent abnormalities were noted.  
On an associated medical history form, the veteran reported 
having had broken bones, a "trick" or locked knee, and 
swollen or painful joints.  In addition, there is an 
illegible note which apparently refers to the right knee. 

A January 1980 Army Reserve record reflects that the veteran 
reported he neither previously nor currently had a painful or 
a "trick" joint. 

The report of an Army Reserve physical examination in January 
1980 does not reveal any pertinent abnormalities.  On an 
associated medical history form, the veteran did not report a 
history of broken bones, or a "trick" or locked knee. 

In a January 1991 application for service connection (VA Form 
21-526), the veteran indicated he smashed and injured his 
finger in Germany in the autumn of 1969.  He also indicated 
that he injured his right knee/leg joint in December 1974.

During a May 1991 VA orthopedic examination, the veteran 
reported that, while he was in Germany in 1969, he sustained 
a laceration and compound fracture of the right index finger 
at the distal end of the second metacarpal.  As for current 
complaints, he said, his finger ached and was very sensitive 
in cold weather.  He said he injured his right lower 
extremity playing volleyball in Germany.  His current 
complaints included right leg stiffness when driving long 
distances.  He related that his right knee tended to twist or 
slip out of joint walking on stairs or rough sidewalks.  
Sometimes he used a cane.  He said he used an Ace bandage 
when bowling or engaging in strenuous activities.  X-ray 
studies of the right hand and right knee were normal.  The 
clinical impressions were post fracture of the second 
metacarpal head of the right index finger with full function 
and paresthesias, and post-traumatic chondromalacia and 
degenerative arthritis of the right knee (symptomatic).

In 1993 the RO contacted the veteran and the National 
Personnel Records Center (NPRC) and other institutions in an 
attempt to locate additional records from his period of 
service in the Army Reserve.  The veteran responded to the 
RO's request by submitting several records which were not 
previously on file.  The NPRC indicated they previously sent 
all of the veteran's Army Reserve records to the RO.

At an August 1993 Board hearing, the veteran testified he 
injured his right finger while stationed in Germany.  
Specifically, he related that while he was in the field, he 
smashed his right finger hooking a trailer to a truck.  He 
said his knuckle pulled out of its joint.  He sought medical 
treatment for his finger injury at a unit dispensary, but was 
turned away as he was not assigned to that unit.  He then 
went to an Army Hospital, where he underwent surgery 
consisting of dead skin removal and stitching.  He also said 
that his arm was casted.  After the treatment he was not 
hospitalized, but was returned to his barracks and placed on 
light duty.  He later received follow-up treatment, including 
cast removal, among other things.  He said that at the time 
of his separation examination he reported having finger 
problems.  After service he worked in coal mines and was 
required to use a saw during the course of his work duties; 
he aggravated his finger injury residuals in that work.  He 
also sustained other injuries to the right hand (including 
cuts from a buck saw), but such injuries were not in the same 
location as his inservice finger injury.  Between 1977 and 
the early 1990s he did not really complain of finger 
problems.  He also said that he injured his right knee 
playing soccer in service in 1972 or 1973.  At the time of 
the injury he experienced a lot of pain and felt as if his 
knee joint had separated.  After the injury he went to an 
Army dispensary in Karlsruhe, roughly 3 miles from the 
barracks.  His knee was examined by a doctor.  He was he was 
given a limited duty profile and told to return after the 
swelling subsided.  He did not return for formal treatment.  
He walked around with a cane, a cutoff broomstick, for 
roughly two months.  

In January and September 1995, the NPRC indicated that they 
not have any additional medical records of the veteran's.

The veteran underwent a VA hand, thumb, and fingers 
examination in October 1995.  He reported that he smashed his 
right index finger (the metacarpal joint) in service and that 
some wound management was required at that time.  After the 
injury he sustained a buck saw injury to the dorsal aspect of 
the first phalanx of the right hand.  As for current 
complaints, his finger was painful during weather changes but 
otherwise did not limit his activity in any way.  An X-ray 
examination of the right hand reflected no significant bone 
pathology of the second digit of the right hand.  Following 
an examination, the diagnoses included: a status post smash 
injury of the "right" metacarpal joint of the right hand 
and status post laceration of the proximal phalanx of the 
index finger. 

An October 1995 VA joints examination report shows that the 
veteran reported he injured his right knee while in service.  
As for current complaints, he said he had pain over the 
medial aspect of the right knee when he walked on uneven 
surfaces.  His knee popped out one to two times per month, 
with significant medial joint line pain.  Other than that, 
his right knee did not limit his activity level.  On X-ray 
examination of the right knee, there was no significant bone 
pathology.  The diagnoses were suspected early degenerative 
joint disease of the right knee medial compartment and 
possible internal derangement of the right knee. 

On October 1995 VA diseases/injuries of the brain 
examination, the veteran reported he injured his right index 
finger during service.  He said the finger was cut to the 
bone, with an apparent dislocation of the finger joint.  He 
also said he suffered a right knee injury (with an apparent 
dislocation) during a soccer game while he was serving in 
Germany.  His current complaints included right hand 
stiffness with weather changes.  He also said he had 
additional injuries to the hand, which were apparently not 
over the same area of the hand.  An X-ray examination of the 
right hand revealed no significant bone pathology of the 
second digit of the right hand.  Following the examination, 
the diagnoses included a right metacarpal phalangeal joint 
injury.  It was also noted that he probably had arthritis or 
degenerative joint disease, initiated by his war-related 
injury.  Additionally, it was noted he had sustained other 
hand injuries but not in the same exact location as his 
service injury; some of the symptoms predated the subsequent 
hand injuries.  

An October 1995 VA skin examination report shows that the 
veteran had well healed scars of the right index finger 
between the first metacarpophalangeal joint and the first 
interphalangeal joint.  The diagnoses included well-healed 
scars from previous injuries. 

In response to the RO's request for the veteran's Army 
Reserve records, the NPRC indicated in October 1996 that it 
did not have any additional medical records on file.  In 
November 1996, the NPRC indicated it was unable to identify 
Germany Rhineland Kassern as a military treatment center.  In 
October 1997, the NPRC indicated that a search of records on 
file failed to show a medical record index from Rhineland 
Kassern Hospital, which was located in Germany. 

On VA hand, thumb, and fingers examination in December 1997,. 
the veteran reported that sometime in 1968 or 1969, he was 
injured when a trailer hitch fell on his right index finger.  
He sustained a fracture and a laceration to the proximal 
phalanx and metacarpal joint.  The laceration was sutured and 
the fracture was casted.  Since then, he had occasional 
aching and pain, particularly with cold and damp weather.  He 
currently had normal function and use of the hand, and no 
further surgery or medication was needed.  X-ray studies of 
the right hand showed mild degenerative changes but were 
otherwise normal.  The diagnosis was a residual injury of the 
right index finger.  The examiner indicated he reviewed the 
claims file prior to the examination and that based on 
examination and reasonable medical probability and certainty, 
the veteran's injury was indeed service-connected and his 
subsequent symptoms were related to his service injury.  He 
further indicated that while previous examining physicians 
had documented an old injury to the index finger, there was a 
lack of any original documentation of such a finger injury in 
the service medical records.

On December 1997 VA joints examination, the veteran reported 
that he injured his right knee playing soccer during service 
in 1974 or 1975.  He reported that the knee popped at the 
time of the injury.  The examiner noted that it sounded as if 
the veteran had sustained a medial collateral strain.  The 
veteran said that when he injured his knee in service, he had 
immediate pain and swelling and received conservative 
treatment (i.e. no surgery).  Since the injury, he has had 
ongoing knee pain, soreness, stiffness, and occasional 
swelling, giving way, and locking.  The knee only went out on 
him during flare ups which occurred maybe once a year.  
During the flare ups he had instability and had to use a cane 
to ambulate.  Other than that, he was able to do his job and 
daily activities in a normal fashion.  It was noted that 
medication was not needed and that he was not utilizing a 
knee brace.  X-ray studies of the right knee showed no 
significant bone or joint abnormality.  The diagnosis was a 
residual injury of the right knee.  The examiner noted that 
he had reviewed the claims file and that based on medical 
probability and certainty, the veteran's current symptoms 
were related to, or a result of, his service-connected knee 
injury.  It was also noted that no other problems, 
difficulties, or injuries had been detected to explain his 
knee injury. 

In a July 1998 letter to the veteran, the RO asked him to 
provide additional information regarding Rhineland Kessern 
Hospital in Germany; he did not respond.

In an October 1998 addendum to the December 1997 VA 
examination reports, the examiner indicated that his opinion 
and rationale were based on a review of the veteran's claims 
file.  The examiner noted that the veteran's "original 
records" could not be found and that the opinion was based 
on examination of the veteran, the veteran's self-reported 
history, and previous examiners' recitation of the veteran's 
history and their records. 

II.  Legal Analysis

As an initial matter, the Board finds that the claims of 
service connection are well grounded, meaning they are 
"plausible."  38 U.S.C.A. § 5107(a) (West 1991).  
Development requested by the Board in 1993, 1994, and 1996 
has been completed to the fullest extent possible; as such, 
the VA has fulfilled its obligation to assist the veteran in 
developing the evidence pertinent to his claim.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In general, controlling law and regulations provide that 
service connection may be established for a chronic 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for a 
chronic disability, including arthritis, if such is shown to 
be manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of a chronic condition in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic, or 
where chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 40 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 
2 Vet. App. 103, 108-09 (1992).


A.  Residuals of a Right Index Finger Injury

The veteran's service medical records do not reveal any 
complaints, treatment, or a diagnosis of a right index finger 
disorder during his period of active duty in the Army from 
1968 to 1977.  It is specifically noted that he underwent 
routine physical examinations in 1973, 1974, and 1976 and was 
examined for separation purposes in January 1977.  During all 
these examinations, he never once complained of right index 
finger problems, and a right index finger disorder was never 
medically documented.  Further, his Army Reserve records do 
not reflect any evidence of a right index finger disorder.  

While the veteran alleges that there are outstanding active 
or Reserve service medical records which support his claim 
for service connection, the Board finds otherwise.  The RO 
made exhaustive efforts to locate any additional service 
medical records, including records from Rhineland Kassern 
Hospital, where the veteran alleges he received right index 
finger treatment.  It appears that all available service 
records are now on file. 

The veteran first started reporting a history of an inservice 
right index finger injury, in 1991, nearly 15 years after his 
service discharge.  See January 1991 claim of service 
connection (VA Form 21-526).  The Board notes that the 
lengthy gap between the veteran's separation from service and 
the first post-service allegation of a right index finger 
injury is probative evidence against his claim.  Most of the 
veteran's contentions, from 1991 onward, are to the effect 
that his current right index finger disorder stems from a 
1968 or 1969 inservice injury, in which a trailer hitch fell 
on the finger, causing a fracture and a laceration.  However, 
on October 1995 VA compensation examination, he also admitted 
that he had sustained a post-service injury, specifically a 
laceration from a bucksaw, to his right index finger.. 

While the veteran is indeed competent to say that he 
sustained a right index finger injury during service and even 
competent to say he currently has right index finger 
problems, he is not competent to render an opinion regarding 
an etiological link between the two.  There is no indication 
that he has the requisite medical training, expertise, or 
diagnostic ability.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  Nevertheless, the veteran may prevail if there is 
competent medical evidence which establishes an etiological 
link between his disability and active service.  See 
38 C.F.R. § 3.303(d) (stating that service connection may be 
granted for any condition diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the injury was incurred in service).  

Evidence which addresses the etiology of the veteran's 
current right index finger disorder consists of VA 
examinations in May 1991, October 1995, and December 1997.  
On May 1991 VA examination, the veteran reported he sustained 
a fracture of the right index finger in service; the clinical 
impression was post fracture of the second metacarpal head of 
the right index finger with full function and paresthesias.  
On October 1995 VA examination, the veteran reported that he 
sustained a smash injury to the finger during service and 
sustained a laceration to the finger after service; the 
diagnoses were status post smash injury of the right 
metacarpal joint of the right hand and status post laceration 
of the right proximal phalanx of the index finger.  Most 
recently, in December 1997, the veteran reported that he 
sustained an inservice right index finger injury; the 
diagnosis was a residual injury of the right index finger.  
The 1997 VA examiner directly attributed the veteran's 
current right index finger disorder to his period of service.  
The examiner related that his opinion was based on 
examination of the veteran, the veteran's self-reported 
history, and previous examination reports.  See the October 
1998 addendum to the December 1997 VA examination report.  
Significantly, it was noted that there was a complete lack of 
documentation of the initial injury in the veteran's service 
medical records.

While it is acknowledged that the December 1997 VA examiner 
and some of the other examiners reviewed the claims file 
prior to rendering their opinions, it nevertheless appears 
that they based their conclusions on the veteran's account of 
his own history of having injured his finger in service; such 
an account is inconsistent with the record.  Again, it is 
noteworthy that there is absolutely no objective evidence of 
a right index injury or disorder in service, and no credible 
evidence of continuous symptomatology after service 
separation.  The first medical evidence of a right index 
finger disorder is dated nearly 15 years after the veteran's 
service discharge.  As the diagnoses and opinions relating 
the veteran's current right index finger injury to service 
are based on an inaccurate factual premise (the veteran's 
subjectively reported and uncorroborated history of injuries) 
and not on the record, they have little probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993); Swann. v. Brown, 5 
Vet. App. 458, 461 (1993).  Thus, the aforementioned opinions 
do not constitute competent medical evidence showing service 
incurrence.

As there is no competent medical evidence establishing that 
the veteran's right index finger disorder was incurred in 
service, his claim for service connection for such disorder 
must be denied.  The Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt.  For 
the reasons discussed, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence so as to warrant the resolution of this matter on 
that basis.  38 U.S.C.A. § 5107(b).

B.  A Right Lower Extremity Disorder

The veteran's service medical records do not include any 
showing complaints, treatment, or a diagnosis of a right 
lower extremity disorder.  On January 1977 separation 
examination, it was noted that his lower extremities were 
clinically normal.  However, it is acknowledged that a 
medical history form (associated with the January 1977 
separation examination) contains an illegible note which 
apparently refers to the veteran's right knee.  Additionally, 
the veteran reported a history of a trick or locked knee and 
swollen or painful joints at the time of the separation 
examination. 

The veteran's Reserve records are silent for any right lower 
extremity disorder.  In fact, the first post-service 
indication of a right lower extremity disorder is in 1991, 
nearly 15 years after he was discharged.  Specifically, in 
May 1991 the veteran reported having injured his right knee 
playing volleyball in service.  Following examination, the 
diagnosis was post-traumatic chondromalacia and degenerative 
arthritis of the right knee (symptomatic).  More recently, on 
December 1997 VA joints examination, the veteran reported he 
injured his right knee playing soccer in service.  Following 
examination, the diagnosis was residuals of a right knee 
injury.  Additionally, the examiner opined that based on 
medical probability and certainty, the veteran's current 
symptoms were related to his inservice knee injury.
There is no evidence of the disability in question (a right 
lower extremity injury or disorder) during the veteran's 
period of service.  Further, there is no evidence of 
arthritis of the right lower extremity within one year after 
the veteran's service separation (so as to trigger 
application of legal presumptions).  The first post-service 
indication of a right lower extremity disorder is nearly 15 
years after his service discharge.  While the December 1997 
VA examiner specifically related the veteran's right lower 
extremity disorder (a right knee injury) to service, his 
opinion was based on the veteran's self-reported history and 
other examination reports which similarly reflect the 
veteran's self-reported history.  As medical opinions based 
on a medical history provided by the veteran but 
uncorroborated by the record lack probative value, the 
aforementioned opinion does not constitute competent medical 
evidence of service incurrence.  Reonal, supra.

In sum, the Board finds that the absence of findings of a 
right lower extremity disorder in service and of postservice 
symptomatology until well over a decade after service is far 
more probative than the opinion by the December 1997 
examiner.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
service connection for a right lower extremity disorder is 
not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right index finger 
injury is denied.

Service connection for a right lower extremity disorder is 
denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals


 



